Citation Nr: 1010618	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
November 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veteran Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The Veteran's claims were previously remanded by the Board in 
March 2007.

The Board notes that the Veteran withdrew her service 
connection claim for post traumatic stress disorder (PTSD).  
Accordingly, the Board's analysis concerning psychiatric 
disability will not address PTSD.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Aside from her October 1960 separation examination, the 
Veteran's service treatment records were destroyed in a fire 
at the National Personnel Records Center (NPRC).  

2.  The Veteran's October 1960 separation examination 
reflects in-service occurrences of (i) epigastric pain, (ii) 
foot pain, and (iii) depression.

3.  The Veteran is currently diagnosed with a (i) hiatal 
hernia with esophagitis, (ii) bilateral Morton's neuroma, and 
(iii) dysthymic disorder, an acquired psychiatric disorder.

4.  The only medical opinion of record opines that the 
Veteran's currently diagnosed hiatal hernia and recurrent 
bilateral Morton's neuroma are likely related to military 
service.  

5.  The Veteran has provided a competent and credible account 
of in-service and post-service psychiatric symptoms.

6.  The only medical opinion of record, related to the 
Veteran's psychiatric disorder claim, tends to suggest there 
is a connection between her currently diagnosed psychiatric 
disorder and her military service.  

7.  Evidence added to the record since the prior final June 
1989 RO decision addressing a claim for service connection 
for a back disability, raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection a hiatal 
hernia with esophagitis are met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria to establish service connection for 
recurrent bilateral Morton's neuroma are met.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for dysthymic 
disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  Evidence added to the record since the June 1989 rating 
decision, denying the Veteran's service connection claim for 
a back disorder, is new and material and her claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome as described below, no conceivable prejudice to the 
Veteran could result from the adjudication of these issues.  
Additionally, with respect to the Veteran's application to 
reopen service connection for a back disorder, as the Board 
is reopening the claim, any errors in this regard are also 
harmless.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

As an initial matter, the Board notes that the Veteran's 
service treatment records were apparently destroyed in a fire 
at the NPRC, limiting the number of available service 
treatment records; however, an October 1960 separation 
examination is of record.  Further, the Veteran's DD-214 
confirms her active duty service from November 1957 to 
November 1960 and her military occupational specialty (MOS) 
of Medical Services Specialist.


Epigastric Disorder Claim

The analysis here may be stated briefly.  The Veteran's 
October 1960 separation examination noted no abnormalities 
associated with her mouth and throat; however, the notation 
was made of "[s]ome epigastric pain, [that was] more severe 
after eating, [with] no vomiting or diarrhea."  

As directed in the March 2007 Board remand, the Veteran was 
provided a VA examination in September 2009.  At this time, 
the examiner recorded the Veteran's account of in-service 
treatment and her account of in-service and post-service 
symptoms.  The examiner also reviewed the claims folder, 
noting the Veteran's extensive post-service treatment for an 
epigastric related disorder, including paraesophageal hernia 
surgery.  After considering the aforementioned evidence and 
the results of a current examination, the examiner diagnosed 
the Veteran to have a hiatal hernia with esophagitis.  
Relying on the aforementioned evidence and "over 27 years of 
clinical experience," the examiner further opined that the 
Veteran's currently diagnosed gastrointestinal disorder was 
more likely than not related to her military service.  As the 
VA examiner performed an appropriate examination of the 
Veteran and is a medical doctor, with relevant training and 
experience, the Board finds the examiner well qualified to 
assess whether there is a relationship between the Veteran's 
current gastrointestinal disorder and her military service.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although only the Veteran's October 1960 separation 
examination is of record, this service treatment record 
confirms the in-service presence of, if not the treatment 
for, a gastrointestinal disorder.  The medical evidence of 
record also confirms the Veteran's current diagnosis with a 
gastrointestinal disorder.  Additionally, as VA is prohibited 
from relying on its own medical judgment to interpret medical 
evidence, the Board accepts the competent and credible 
medical opinion of the September 2009 VA examiner, opining 
that the Veteran's currently diagnosed hiatal hernia with 
esophagitis is likely related her military service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Taking 
these facts together, the Board concludes that the criteria 
to establish service connection for a hiatal hernia with 
esophagitis have been met.  

Bilateral Foot Disorder

The Veteran's separation examination noted no abnormalities 
associated with her feet, but her in-service history of foot 
pain was noted.  

In September 2009, the Veteran was provided an appropriate VA 
examination associated with her bilateral foot disorder 
claim.  The examination report reflects the examiner's review 
of the claims folder, specifically noting the relevant 
notations on the Veteran's separation examination and her 
report of being diagnosed with Morton's neuroma in-service.  
The examiner recorded the Veteran's account of post-service 
symptoms and reviewed the relevant treatment records related 
to the Veteran's bilateral foot condition.  Based on the 
aforementioned evidence and a physical examination of the 
Veteran's feet, the examiner diagnosed recurrent bilateral 
Morton's neuroma, and opined this diagnosis was likely 
related to the Veteran's military service.  As the VA 
examiner performed an appropriate examination of the Veteran 
and is a medical doctor, with relevant training and 
experience, the Board finds the examiner well qualified to 
assess whether there is a relationship between the Veteran's 
current bilateral disorder and her military service.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Given the notation of an in-service bilateral foot condition, 
the presence of currently diagnosed recurrent bilateral 
Morton's neuroma, and the only medical opinion of record 
relating the currently diagnosed disorder to the Veteran's 
military service, the Board concludes that the criteria to 
establish service connection for recurrent bilateral Morton's 
neuroma are met.  

Psychiatric Disorder Claim, to Include Depression and 
Dysthymic Disorder

The Veteran currently seeks service connection for a 
psychiatric disorder, to include depression and dysthymic 
disorder.  Specifically she maintains that while in-service 
she was treated for depression and that she has continued to 
experience psychiatric symptoms since this time.  

The Veteran's October 1960 separation examination noted no 
psychological abnormalities; however, an in-service 
"[e]pisode of depression in 1958, [with a] full recovery," 
was noted.

In connection with her present claim, the Veteran was 
provided a VA psychological examination in September 2009.  
At this time, the examiner reviewed the Veteran's separation 
examination, her extensive post-service psychiatric treatment 
records, and conducted an appropriate psychiatric 
examination.  After considering the aforementioned factors 
and the Veteran's account of her disorder, the examiner 
diagnosed the Veteran with dysthymic disorder.  The examiner 
further indicated the Veteran's disorder resulted in "daily 
and...severe...symptoms...that have been ongoing since her 
military" service.  

The Board finds the evidence of record confirms at least an 
in-service episode of depression and she has provided a 
consistent and credible account of in-service and post-
service symptoms.  See Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997).  What is more, the only medical opinion of 
record arguably relates the Veteran's currently diagnosed 
dysthymic disorder to her military service.  With the 
resolution of any reasonable doubt present in the unique 
circumstances of this case in favor of the Veteran, the Board 
concludes that the criteria to establish service connection 
for dysthymic disorder are met.  

Application to Reopen Service Connection for a Back Disorder

The claims folder reflects that in an October 1977 rating 
action, the RO denied the Veteran's original service 
connection claim for a back disorder.  This rating action 
considered (i) the Veteran's October 1960 separation 
examination, (ii) private medical records documenting her 
back related treatment, dated in August 1972, and (iii) two 
lay statements submitted on the Veteran's behalf.  After 
reviewing this evidence, the RO concluded that the evidence 
failed to provide the necessary nexus between the Veteran's 
current back disorder and her military service.  Ultimately, 
this decision became final, after the Veteran failed to 
appeal the decision within the prescribed time.  38 U.S.C.A. 
§ 7105 (West 2002).

In a June 1989 rating action, the RO declined to reopen the 
Veteran's claim.  As the Veteran's records were destroyed in 
a fire at the NPRC, she simply sought to have VA obtain any 
existing service treatment records that might exist.  
However, VA was unable to locate any additional service 
treatment records, and no evidence related to her back 
disorder was added to the record.  Upon reviewing the record, 
the RO concluded, as no new evidence had been added to the 
record, that new and material evidence had not been 
presented, to reopen the Veteran's service connection claim 
for a back disorder.  Ultimately, this decision became final, 
after the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The June 1989 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Since the June 1989 rating action, numerous pieces of 
evidence have been added to the record.  The newly submitted 
evidence includes (i) additional lay statements related to 
the Veteran's claim, (ii) the Veteran's sworn testimony at 
her October 2006 Board hearing, (iii) and VA medical records.  
Significantly, comments in the September 2009 VA 
psychological examination report suggest a relationship 
between service and current disability.  As such, this claim 
is reopened.  


ORDER

Service connection for a hiatal hernia with esophagitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for recurrent bilateral Morton's neuroma 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for dysthymic disorder is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder, and the 
claim is granted to this extent.


REMAND

The Board notes that the Veteran's October 1960 separation 
examination notes no abnormalities associated with her back, 
but the Veteran is noted as pulling a back muscle, in 1958.  
This separation examination report also indicated that the 
Veteran was still having some back trouble, but was better.  
The Veteran's claims folder contains multiple diagnoses 
associated with her back.  Given this, and the Veteran's 
claims of related symptoms since separation, an opinion 
should be sought, concerning whether any current back 
disorder began to manifest, or was incurred, in-service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
back disorder.  The claims folder must be 
made available to and reviewed by the 
examiner, such review must be noted in the 
examination report.  The examiner should 
record the full history of the 
disorder(s), including the Veteran's 
account its onset and subsequent symptoms.  
All necessary studies should be performed, 
and all findings reported in detail.  The 
examiner should then indicate whether it 
is at least as likely as not any current 
back disorder had its onset in service, or 
is otherwise related to military service, 
to include the pulled back muscle, noted 
on the Veteran's separation examination.  

In offering the opinions, the examiner 
should express a clear rationale and if 
after reviewing the assembled medical 
evidence, the examiner is unable to 
provide the requested opinions, without 
resorting to speculation, the examiner 
should state this in the examination 
report and provide the basis for this 
conclusion.  

2.  The AMC/RO should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


